DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/21/2020 has been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Claim 1 (and thereby dependent claims 2-9) contains an apparent minor typographical error causing rough grammar in line 6 at “for selective engagement the first support sleeve” (wherein a minor amendment such as “for selective engagement with the first support sleeve” will moot this minor objection);
Claim 1 (and thereby dependent claims 2-9) contains an apparent minor typographical error causing rough grammar in lines 9-10 at “in an out of engagement a tattooing machine” (wherein a minor amendment such as “in an out of engagement with a tattooing machine” will moot this minor objection); and
Claim 10 (and thereby dependent claims 11-13) contains an apparent minor typographical error causing rough grammar in line 1 at “A method changing” of changing” will moot this minor objection).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14 (and thereby dependent claims 15-20), the phrase "an aperture assembly coupled to said aperture assembly" renders the claim(s) indefinite because the element is “coupled to itself”, thereby rendering the scope of the claim(s) unascertainable.  This office action reflects the assumption that applicant intended “coupled to said aperture assembly” to be “coupled to said main case 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West et al. (US 2001/0014792).
West discloses (see Figs. 1-8) a needle magazine comprising the following claim limitations:
(claim 1) a first support sleeve (40, Figs. 3 and 6-7) configured for (i.e. capable of) selective engagement with a first tattooing needle assembly (100, Figs. 3-7), thereby moving the first tattooing needle assembly (100) to a sheathed configuration (as shown in Figs. 4-6); and a support assembly (30, Figs. 2-5) configured for (i.e. capable of) selective engagement with the first support sleeve (40) when the first tattooing needle assembly (100) is in the sheathed configuration (as shown in Figs. 4-6), thereby moving the first tattooing needle assembly (100) to a secured configuration so as to facilitate moving the first tattooing needle assembly (100) in and out of engagement with a tattooing machine (1, Figs. 4-7) ([0029]-[0030]; rotation of machine 1 in opposing directions provides for attachment/removal of the needle assembly 100 from the machine 1); and
(claim 2) wherein said first support sleeve (40) defines a main body (i.e. interior surface of central lumen as shown in Fig. 6) for selectively sheathing the tattooing needle assembly (100) and a base (i.e. exterior surface of second end 42, as shown in Fig. 3) displaced from said main body (i.e. exterior surface is displaced radially outward from the interior surface of the central lumen) such .

Claim(s) 14-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey (US 4,582,060).
Bailey discloses (see Figs. 1-6) a tattooing tool comprising the following claim limitations:
(claim 14) A tattooing needle assembly, comprising a main case (53, Fig. 1); a tattooing needle component (67, Fig. 2) arranged at least partially within said main case (53) (as expressly shown in Fig. 2, needle 67 are in bore 83 which is disposed within adapter/case 53); and an aperture assembly (65, Figs. 2-4) coupled to said aperture assembly (as shown in Figs. 1-4, carrier 65 is coupled to itself and/or to the main case 53 via threaded connection 57/89); 
(claim 15) wherein said main case (53) comprises a clamp (i.e. fingers 51 of tube 41 disposed within case 53, Figs. 1-6), and wherein said aperture assembly (65) defines an outer groove (at rim 81, Fig. 2), said outer groove (81) of said aperture assembly (65) being configured to (i.e. capable of) receive a first portion of said clamp (51) of said main case (53) (as shown in Figs. 1-3; col. 4, lines 48-59), thereby moving the tattooing needle assembly to an assembled configuration (as expressly shown in Figs. 2-3); and
(claim 18) wherein said main case (53) comprises a cylindrical fastener (i.e. cylindrical threaded connection 35 between tattooing machine 17 and main case 53, Fig. 1), said cylindrical fastener of said main case (35) being .

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nightingale (US 4,159,659).
Nightingale discloses (see Figs. 1-9) a marking tool comprising the following claim limitations:
(claim 14) A tattooing needle assembly, comprising a main case (94, Figs. 1 and 8); a tattooing needle component (78, Figs. 1 and 7-8) arranged at least partially within said main case (94) (as expressly shown in Fig. 1, needles 78 are disposed within holder/case 94); and an aperture assembly (16, Figs. 1 and 8) coupled to said aperture assembly (as shown in Figs. 1 and 7-8, assembly 16 is coupled to itself and/or to the main case 94 via keyed connection 92/93); 
(claim 17) wherein said main case (94) comprises a positioning groove (93, Figs. 1 and 8), and wherein said aperture assembly (16) comprises a positioning block (92, Figs. 1 and 8), said positioning groove (92) of said main case (94) being configured to (i.e. capable of) receive said positioning block (62) of said aperture assembly (16) when said tattooing needle assembly is in an assembled configuration (as expressly shown in Figs. 1 and 8; col. 6, lines 33-48).

Claim(s) 14 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mask et al. (US 2008/0055028).
Mask discloses (see Figs. 1-4B) a tattooing tool comprising the following claim limitations:
(claim 14) A tattooing needle assembly, comprising a main case (11, Figs. 2-B); a tattooing needle component (21, Figs. 2-4B) arranged at least partially within said main case (11) (as expressly shown in Fig. 2-4B); and an aperture assembly (48, Figs. 2-4B) coupled to said aperture assembly (as shown in Figs. 2-4B, assembly 48 is coupled to itself and/or to the main case 11 via set screw 49); 
(claim 19) further comprising a first magnet (22A-22E) coupled to said tattooing needle component (21) (as shown in Fig. 2-4B; [0034]); and a second magnet (29A-29F) secured relative to said main case (11) (as shown in Figs. 2-4B; [0036]-[0038]), wherein said first and second magnets are positioned and oriented relative to each other such that a resultant magnetic field generates a first biasing force for biasing said tattooing needle component (21) towards a stowed configuration (as expressly shown in Fig. 4B; [0041]); and
(claim 20) wherein an opposed second biasing force is used to bias the tattooing needle component (21) towards a deployed configuration (as expressly shown in Fig. 4A; [0041]), and wherein the second biasing force intermittently overcomes the first biasing force so as to create a reciprocating motion of the tattooing needle component (21) (as shown between Figs. 4A-4B; alternating biasing forces provide for reciprocating needle movement).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al. (US 2009/0014462) in view of Cronenberg (US 2012/0302965).
Costa discloses (see Figs. 1-25) a needle removal and dispensing system and method comprising the following claim limitations:
(claim 10) positioning a first needle protection sleeve (39, Figs. 1-3) over a first needle assembly (23, Figs. 1-3) (as expressly shown in Figs. 1-3; [0007]; Fig. 1 expressly disclosed to shown a newly tipped device 5 with a “now empty needle pod” 9); rotating at least one of the first needle protection sleeve (39) and a tattooing machine (5), thereby causing the first needle assembly (23) to rotate 
(claim 11) wherein the first needle protection sleeve (36) is secured to a support assembly device (10, Fig. 1) such that unlocking the first needle assembly (23) from the tattooing machine (5) can be (i.e. capable of; “can be” interpreted as a functional language statement) accomplished with one hand (as shown in Fig. 21, as a single hand “unscrews” the device 5/12 from the needle tip 23/36, support assembly 10 is fully capable of being secured by many other means, e.g. held between the user’s legs, clamped to a table, and the like);
(claim 12) further comprising positioning a second needle protection sleeve (23, Figs. 1 and 18) over a second needle assembly (23, Figs. 1 and 18) (as expressly shown in Fig. 18; [0043]; Fig. 18 expressly shows a new tip with a sleeve 39 thereon being attached to device 5/12); rotating at least one of the second needle protection sleeve (39) and the tattooing machine (5/12) until the second needle assembly (23) is locked onto the tattooing machine (5/12) (as St. Regis Paper Co. v. Bemis Co., 193 USPQ 8); and
(claim 13) wherein the first and second needle protection sleeves (39) are each secured to a support assembly device (10, Fig. 1) such that respective rotating steps can be (i.e. capable of; “can be” interpreted as a functional language statement) accomplished with one hand (as shown in Figs. 17 and 20-21, as a single hand either screws or unscrews the device 5/12 from the needle tip 23/36, support assembly 10 is fully capable of being secured by many other means, e.g. held between the user’s legs, clamped to a table, and the like).
Costa, as applied above, discloses a needle removal and dispensing system and method comprising all the limitations of the claim except for the first needle assembly expressly being prevented from rotating relative to the first needle protection sleeve.  However, Cronenberg teaches (see Figs. 1-3) a similar removable needle tip system and method comprising a first needle assembly (11, Fig. 3) expressly being prevented from rotating relative to the first needle protection sleeve (59, Figs. 2-3) in order to beneficially provide a very secure interference fit (i.e. friction fit) and/or snap fit connection to both protect a user or anyone handling the device and to further protect .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nightingale as applied to claim 14 above.
Nightingale discloses (see Figs. 1-9) a marking tool comprising the following claim limitations:
(claim 17) wherein said main case (94) comprises a positioning groove (93, Figs. 1 and 8), and wherein said aperture assembly (16) comprises a positioning block (92, Figs. 1 and 8), said positioning groove (92) of said main case (94) being configured to (i.e. capable of) receive said positioning block (62) of said aperture assembly (16) when said tattooing needle assembly is in an assembled configuration (as expressly shown in Figs. 1 and 8; col. 6, lines 33-48).
Nightingale discloses the claimed invention except for interchanging of the block and groove positioning on the respective main case and aperture assembly components.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to swap the locations of the block and groove, since it has In re Einstein, 8 USPQ 167.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,449,346.  Although the claims at issue are not identical, they are not patentably distinct from each other because each respective claim set generally requires a main case, a tattooing needle assembly at least partially within the main case, an aperture assembly, clamps configured to fit within aperture assembly grooves, a protective sleeve with inner grooves fitting the clamps, a positioning groove, cylindrical fasteners, and a reciprocating motion magnet system.  It is further noted that a claim to a species will anticipate a claim to a genus.  See MPEP 2131.02(I).  Therefore the narrower species claims of U.S. Patent No. 10,449,346 will anticipate the broader genus claims of the present invention.

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/ROBERT A LYNCH/Primary Examiner, Art Unit 3771